Exhibit 10.119




LOANS, SALE AND SERVICES AGREEMENT


AGREEMENT dated this 28th day of December, 2006 by and between Newmark & Company
Real Estate, Inc. d/b/a Newmark Knight Frank (“Newmark”), a New York
corporation, with an office at 125 Park Avenue, New York, New York 10017;
Mack-Cali Realty, L.P, a Delaware limited partnership (“Mack-Cali”), with an
office at 343 Thornall Street, Edison, NJ 08837, and Newmark Knight Frank Global
Management Services, LLC (the “Company”), a Delaware limited liability company,
with an office located at 10 Sylvan Way, Parsippany, New Jersey 07054.




W I T N E S S E T H:


WHEREAS, Newmark and Mack-Cali are each desirous of lending money to the Company
and providing resources and services to the Company and/or the Company
Subsidiaries and the Company is desirous of accepting such resources; and


WHEREAS, affiliates of each of Mack-Cali and Newmark are members of the Company.


NOW, THEREFORE, for ten dollars ($10.00) and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereof agree
as follows:


(a)  Loans to the Company. From time to time but at no time after the third
(3rd) year anniversary of the Effective Date (the “Maturity Date”), Newmark and
Mack-Cali each agree, if so requested by the Company, to lend the Company money
to the extent that the Company determines that it and/or one or more of the
Company Subsidiaries does not have sufficient funds and/or capital for the
Company and/or the Company Subsidiaries to operate its or their business or
operations, whichever is applicable, or to fund Tax Distributions (each, a
“Company Loan”). The Company Loans may at any time be borrowed, repaid and
reborrowed; provided that the aggregate outstanding principal balance of all
Company Loans at any one time shall not exceed in the aggregate Three Million
Dollars ($3,000,000) during the three year period prior to the Maturity Date.
Each of Newmark and Mack-Cali agree (i) to fund a Company Loan on a pro-rata
basis in an amount not to exceed One Million Five Hundred Thousand Dollars
($1,500,000), respectively (each, a “Newmark Loan” and a “Mack-Cali Loan”) and
(ii) if so requested by the Company, to pay in cash its respective pro rata
share of a Company Loan within three (3) business days of each of its receipt of
notice from the Company that the Company is requesting a Company Loan.
Notwithstanding the foregoing, at any time that the Company is a guarantor of
the BNY Loan pursuant to the BNY Guaranty (as defined in Section (g) hereof),
the aggregate principal balance of all Company Loans shall not exceed Two
Million Four Hundred Thousand Dollars ($2,400,000) and each of Newmark and
Mack-Cali agree to fund the Company Loans as follows: (x) with respect to a
Newmark Loan, in an amount not to exceed One Million Five Hundred Thousand
 
 
1

--------------------------------------------------------------------------------


 
(b)  Dollars ($1,500,000) and (y) with respect to a Mack-Cali Loan, in an amount
not to exceed Nine Hundred Thousand Dollars ($900,000). Mack-Cali and/or one of
more of its Affiliates may fund the Mack-Cali Loan set forth in this Section (a)
to the Company. Each of the Newmark Loans and the Mack-Cali Loans, respectively,
shall be evidenced by an unsecured promissory grid note (the “Newmark Note” and
the “Mack-Cali Note”) in the principal amount outstanding under each of the
Newmark Loan and Mack-Cali Loan, or so much thereof as may be advanced or
readvanced pursuant to the terms of this Agreement for the purposes set forth in
this Section (a), as shown on the schedules attached to each of the Newmark Note
and Mack-Cali Note, respectively.
 
(c)  Repayment of Newmark Loans and Mack-Cali Loans. All Newmark Loans and
Mack-Cali Loans will accrue interest at the prime rate in effect from time to
time at Citibank N.A. plus one percent (1%) from the date of receipt of good and
available funds from either Newmark and/or Mack-Cali, whichever is applicable,
and will be repaid, pari passu from time-to-time to each of Newmark and
Mack-Cali by way of distributions in accordance with Section 9.7 of the
Operating Agreement of the Company dated of the same date (“Operating
Agreement”). All capitalized terms not defined herein shall have the same
meaning given to such terms in the Operating Agreement. As set forth in Section
(g) hereof, the Newmark Note may be pledged as security for Newmark’s loan with
the Bank of New York. Any repayments of the Newmark Loans and the Mack-Cali
Loans, respectively, shall be applied first to accrued interest and then to
outstanding principal. Subject to Section 9.7 of the Operating Agreement, each
of the outstanding portion of the Newmark Loans and the Mack-Cali Loans,
respectively, shall be repaid by the Company on or prior to the Maturity Date.
The Newmark Loans and Mack-Cali Loans may be prepaid at any time, and from time
to time, without any penalty or premium. Any and all amounts paid or repaid to
Newmark and Mack-Cali in respect of the Company Loans must be paid or repaid in
equal amounts to each of Newmark and Mack-Cali.
 
(d)  Expenses; Newmark Services. The Company shall reimburse Newmark for all
disbursements made on behalf of the Company and/or the Company Subsidiaries for
actual out-of-pocket costs incurred by Newmark on behalf of the Company in
accordance with the terms of this Agreement. In addition, Newmark shall provide
the following services to the Company, at the request of the Company, and the
Company shall pay Newmark for such services, as follows:
 
(i) Marketing & Research: Such costs include corporate advertising and other
related costs deemed to benefit Newmark and the Newmark Affiliates. Allocation
of such corporate advertising, web site development, and marketing costs such as
special events shall be based upon the proportion of Company Net Operating
Income to total Newmark Net Operating Income. Such costs shall be capped at
$65,000 during 2007. Allocation of costs relating to specific projects for the
Company shall be on the basis of actual time spent by Newmark staff and charged
at cost. The Newmark Marketing Department shall provide the Company with an
estimate of the costs relating

2

--------------------------------------------------------------------------------



to specific projects for the Company, and the costs of such services shall be
charged to the Company pursuant to the mutual agreement of the Company and
Newmark.
 
(ii) Payroll Processing: Payroll processing shall be charged by Newmark based
upon the number of employees of the Company and Newmark’s actual cost to provide
such processing.


(iii) Microsoft Enterprise License Fee: Newmark shall provide access to its
Microsoft Enterprise software, and charge the Company the additional cost
incurred by Newmark in providing such access.


(e)  General Standard of Service. Except as otherwise agreed by the parties
hereto, Newmark agrees that the nature of the quality, service level and
standard of care applicable to the delivery of the Newmark Services hereunder
shall be substantially the same as that of the services which Newmark provides
from time to time throughout its businesses. Subject to the express obligations
of Company under this Agreement, the management and control over the provision
of the Newmark Services shall reside solely with Newmark. If the Company becomes
aware of a material deficiency in the performance of any Newmark Service
provided or procured by Newmark, the Company may deliver Newmark a written
notice of the level of service breach to Newmark. Upon receipt of such notice,
Newmark shall use its reasonable best efforts to remedy such breaches as soon as
reasonably possible.
 
(f)  Trademark Issues.The Company acknowledges the value and good will
associated with the trademark “Newmark Knight Frank.” Newmark represents to the
Company that it owns the name “Newmark” and has a license to use the name
“Knight Frank” and “Newmark Knight Frank”, and that it has the authority to
grant to the Company, and does grant to the Company, a nonexclusive royalty-free
license to use (and/or to have any Company Subsidiary use) the name “Newmark
Knight Frank” and the associated good will in the name “Newmark Knight Frank” in
connection with the Company’s and/or the Company Subsidiaries’ business in
accordance with Section 2.3 of the Operating Agreement. In connection therewith,
the Company agrees to defend, indemnify and hold Newmark and Knight Frank, their
officers, owners, affiliates, agents and employees, harmless from any and all
claims arising out of the unauthorized use by the Company and/or the Company
Subsidiaries of the trademarks “Newmark” or “Newmark Knight Frank”. The license
granted to the Company hereunder to use the trademarks “Newmark” and “Newmark
Knight Frank” shall be restricted to the Company and/or the Company Subsidiaries
only and shall continue until the later of (a) the dissolution of the Company
and the winding up of its affairs (and all other reasonable incidental purposes
in connection therewith) following a Dissolution Event pursuant to Article XIV
of the Operating Agreement; (b) the dissociation of NKFFM Limited Liability
Company, or such other Newmark Affiliates holding Company membership interests
from the Company, and (c) the termination of the Operating Agreement, following
which time the license to use the name “Newmark Knight Frank” shall
automatically be terminated. Newmark shall defend, indemnify and hold the
Company
 
 
3

--------------------------------------------------------------------------------


 
(g)  and/or the Company Subsidiaries, their respective officers, managers,
members, affiliates, agents and employees, harmless from any claims by any third
parties relating to the ownership and proper use by the Company and/or the
Company Subsidiaries, whichever is applicable, of the trademarks “Newmark” or
“Newmark Knight Frank” unless such claim is caused by the unauthorized actions
of the Company and/or the Company Subsidiaries.
 
(h)  Brokerage Fees. The following rules shall apply when brokers associated
with Newmark and/or Newmark Affiliates (other than the Company, as well as one
of more of the Company Subsidiaries) and the Company and/or one or more of the
Company Subsidiaries jointly “pitch” business to a prospective client. The term
“Newmark” shall also apply to Newmark Affiliates (other than the Company, as
well as one of more of the Company Subsidiaries), where applicable.
 
 
RESULT
 
FEE ALLOCATION
1.  Both brokerage and facilities management assignments are awarded to the
Company and a standard fee is paid for each assignment.
 
Newmark and the Company shall each retain their respective fees.
 
2.  Both brokerage and facilities management assignments are awarded and the
Company gets less than a standard fee.
 
Newmark and the Company shall each retain their respective fees. The shortfall
between the facilities management fee and a standard fee shall be paid “off the
top” of the revenues for the transaction.
 
3.  Both a brokerage and facilities management assignment is awarded, but no
separate fee is paid for facilities management.
 
The Company shall receive the standard fee as an allocation paid “off the top”
of the revenues for the transaction.
 
4.  Brokerage assignment only is awarded.
 
The Company shall receive 5% of the brokerage fee, in an amount not to exceed
$50,000. If significant ongoing work is provided to the client, a supplemental
standard fee shall be paid to the Company.
 
5.  The Company assignment only is awarded.
 
Newmark shall receive 5% of the facilities management per square foot fee, in an
amount not to exceed $50,000. If future brokerage business is secured, the
Company shall receive an allocation of brokerage fees on a sliding scale as
follows:
 
5% of fees in year 1, 4% in year 2, 3% in year 3, 2% in year 2, 1% in year 1.
 
6.  No assignment is awarded.
 
Unless otherwise agreed, Newmark shall not be responsible for any fees or
expenses incurred by the Company, other than architectural fees which will be
assumed by Newmark.
 

 
 

 
4

--------------------------------------------------------------------------------


 
Further, (i) if either Newmark or the Company has an existing client
relationship and the other party is awarded an assignment, the referring party
shall receive 5% of receiving parties’ fee (facilities management per square
foot fee or brokerage fee) in year 1, 4% in year 2, 3% in year 3, 2% in year 2,
1% in year 1; and (ii) when fee sharing is involved, payments shall be made when
fees are received from the client.


The parties acknowledge that nothing contained herein shall in any way modify
the terms of the agreement between the Company and Newmark with respect to the
provision of services to Panasonic.


As a condition for the Company to receive any portion of the brokerage fees as
set forth above, the Company shall be duly licensed as a real estate broker.


(i)  Bank of New York Loan.Newmark has an agreement with the Bank of New York
(“BNY”) for a revolving loan (the “BNY Loan”), which was created for the purpose
of acquiring and/or creating new affiliated offices. To the extent that Newmark
shall draw-down on the BNY Loan in order to fund the Newmark Loan, the Newmark
Note shall reflect the aggregate principal amount outstanding under the BNY Loan
(the “Company BNY Loan Amount”) or so much thereof as may be advanced or
readvanced pursuant to the terms of the BNY Loan for the purposes set forth in
Section (a) hereof, as shown on Schedule A attached to the Newmark Note. The
Company hereby agrees that it will guarantee the obligations of Newmark to BNY
under the BNY Loan for the Company BNY Loan Amount pursuant to a guaranty (the
“BNY Guaranty”). If any event of default occurs under the BNY Loan and to the
extent that BNY makes a demand for performance under the BNY Guaranty, Newmark
shall indemnify and hold the Company and its officers, directors, members,
managers, independent contractors and employees harmless from any liability,
loss, cost, obligation or expense, including reasonable attorneys’ fees and
court costs, resulting therefrom; provided, however, that Newmark shall not have
any such indemnification obligation with respect to any event of default under
the BNY Loan if such event of default arises, or is continuing (in each case, in
whole or in part) as a result of a Company default under the Newmark Note.
Mack-Cali shall have no personal obligation with respect to the BNY Guaranty, or
otherwise to BNY in respect of the BNY Loan or the BNY Loan Amount. Newmark
agrees that is shall use its best efforts to cause BNY to release the Company
from the BNY Guaranty.
 
(j)  Insurance.At the Company’s option, Newmark shall, at the Company’s cost,
procure on behalf of the Company, commercial general liability
 
 
5

--------------------------------------------------------------------------------


 
(k)  insurance, worker’s compensation insurance, statutory disability, errors &
omissions insurance, employment practices insurance, directors and officers
insurance and such other insurance that the Company may request, with such
companies and at such limits as the Company shall direct. In the event of any
losses, liabilities, claims, or judgments (“Losses”) involving the Company which
are covered by insurance, then the Company shall first look to the proceeds of
any insurance prior to making any payments towards such Losses. The cost of
insurance procured pursuant to this paragraph (h) shall not be included in the
Overhead Costs.
 
(l)  Mack-Cali Expense Reimbursement. The parties hereby acknowledge that
Mack-Cali has withdrawn the aggregate amount of $217,859.04. for expenses
advanced in connection with the build-out of the Company’s office space at 10
Sylvan Way, Parsippany, New Jersey
 
(m)  Mack-Cali Services. Commencing on the date hereof and until the earlier to
occur of (i) April 1, 2007 or (ii) the Company’s completion of the transfer of
services to Automatic Data Processing, Inc., Mack-Cali shall provide or cause to
be provided to the Company human resources services including without
limitation, assisting the Company in the payment of payroll or wages to
employees of the Company using the Ultipro HR/payroll software. Mack-Cali hereby
agrees to allow the Company access to its computer systems for purposes of
accessing and working on JD Edwards documentation, for up to 30 days after the
date that the Company executes a license with Oracle. The Company shall use its
good faith efforts to reduce or eliminate its dependency on each service as soon
as is reasonably practicable. The Company agrees to reimburse Mack-Cali (or its
affiliates) for the actual costs of providing such services. The Company may
terminate each service upon five (5) days prior written notice to Mack-Cali.
 
(n)  Arbitration. The parties hereto agree in good faith to attempt to resolve
any dispute arising under the terms and conditions hereunder. If the parties
fail to settle such dispute, it shall be submitted to arbitration. Such
arbitration, at the option of the party claiming relief, shall be submitted to
JAMS for arbitration of the dispute in New York City. In the event of any
dispute between the parties that is reserved by arbitration pursuant to this
Section (k), the prevailing party in such arbitration shall be entitled to
recover from the other party all fees, costs and expenses (including reasonable
attorneys’ fees and the costs of the arbitrator(s)) incurred in connection with
such arbitration, and any arbitration award entered in such arbitration shall
contain a specific provision providing for the recovery of such fees, expenses
and costs.
 
(o)  Miscellaneous Provisions.
 
 
6

--------------------------------------------------------------------------------


 
(p)  (1)This Agreement constitutes the entire agreement between the parties
hereof with respect to the matters herein contained and no amendment or
modification of any of the terms and provisions hereof shall be valid unless
made pursuant to an instrument in writing signed by each of the parties hereof.
 


(2) All of the terms and provisions of this Agreement shall be binding upon the
heirs, distributees, successors, personal or legal representatives,
administrators and assigns of the respective parties hereto. Rights hereunder
may only be transferred as expressly provided in this Agreement.


(3) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regards to its conflict of laws
principals.


(4)  In the event any part or parts of this Agreement are found to be void, the
remainder of this Agreement shall be valid and enforceable and read as if the
invalid or unenforceable provision had been deleted.


(5) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
instrument.


[Remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


NEWMARK KNIGHT FRANK GLOBAL
MANAGEMENT SERVICES, LLC




By: /s/ Ian Marlow                
                                                                       Ian
Marlow







NEWMARK & COMPANY REAL ESTATE,
INC. d/b/a NEWMARK KNIGHT FRANK




By: /s/ Barry Gosin                
                                                                       Barry
Gosin
                                                                       CEO &
Vice President

 


MACK- CALI REALTY, L.P.
By: Mack-Cali Realty Corporation, its general partner




By: /s/ Mitchell E. Hersh            
                                                                       Mitchell
E. Hersh
                                                                       President
and Chief Executive Officer






























[Signature Page to the Loans, Sale and Services Agreement]
 
 

 
8

--------------------------------------------------------------------------------




 